NO. 07-06-0079-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                 NOVEMBER 28, 2006
                           ______________________________

                              DEXTER DEUWN MITCHELL,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,843-A; HON. H. BRYAN POFF, PRESIDING
                         _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Dexter Deuwn Mitchell (appellant) appeals his conviction for three counts of

aggravated robbery. Through a single issue, he contends that his sentence is invalid

because the trial court’s jury charge pertaining to the guilt-innocence phase of the

proceeding was neither certified or filed of record by the trial court nor given to the jury to

read during its deliberations. We overrule the issue and affirm the judgment.
       Within the supplemental clerk’s record received on October 17, 2006, we find a copy

of the jury charge at issue. The instrument was not only signed by the judge who presided

over the trial but also stamped “Filed . . . 2005 Mar -3 A 10:27 . . .” by the district court

clerk. So too do we see from the reporter’s record that the trial court not only afforded all

counsel opportunity to object to the contents of the written document but also read the

charge to the jury before closing arguments began. So, assuming arguendo that the

written instrument was not physically given to the jury for use while deliberating, the

supposed omission constituted no error. See Jones v. State, 220 S.W.2d 156, 161 (Tex.

Crim. App. 1949) (construing a statute worded similarly to art. 36.18 of the Texas Code of

Criminal Procedure and holding that the written charge need not be given the jury to

consider during deliberations as long as it was read to the jurors before they began

deliberating).

       Having found appellant’s issue meritless, we affirm the judgment of the trial court.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             2